Citation Nr: 0710951	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-35 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for defective visual acuity 
of nearsightedness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
January 1977 to March 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for 
nearsightedness.  Myopia (i.e., nearsightedness) is a 
refractive error, which is not a disease or injury for the 
purposes of VA disability compensation.  38 C.F.R. §§ 
3.303(c), 4.9.  The only possible exception is if there is 
evidence of additional disability due to an in-service 
superimposed disease or injury.  VAOPGCPREC 82-90 (July 18, 
1990).  An August 2006 private medical record shows that the 
veteran has blepharoconjunctivitis of both eyes.  In addition 
to showing treatment for myopia, service medical records also 
indicate that the veteran was treated for left cornea 
abrasion in April 1993 and bilateral eye irritation due to 
itching in July 1986.  Under the circumstances of this case a 
VA examination is warranted to determine the veteran's 
current eye disorder and whether there was any superimposed 
disease or injury on the disorder during service.  The 
veteran claims that his National Guard records from September 
1976 to September 1977 have not been considered.  These 
records need to be obtained and associated with the claims 
folder.  

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA regarding his claim.  The United 
States Court of Appeals for Veterans Claims has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in appellate review, it appears that the only 
recourse is to return the case to the RO so that the veteran 
may be furnished VCAA notice.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that the veteran 
is furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and evidence 
not of record that is necessary to show 
that there was a superimposed disease or 
injury in service on the veteran's 
nearsightedness, (b) the information and 
evidence that VA will seek to provide, (c) 
the information and evidence that the 
veteran is expected to provide, and (d) any 
pertinent evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  

2.  The veteran's National Guard records 
from September 1976 to September 1977, to 
include service medical and personnel 
records for his active duty for training 
and inactive duty training, should be 
obtained and included in the claims folder.  

3.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
current eye disorder.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  After 
reviewing the claims file (to specifically 
include service medical records) and 
examining the veteran, the examiner should 
provide a diagnosis for the veteran's 
current disorder and opine whether there is 
evidence of additional disability due to an 
in-service superimposed disease or injury.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




